[Cite as State v. Allenbaugh, 2022-Ohio-582.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

STATE OF OHIO,                                     CASE NO. 2021-A-0027

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Municipal Court

MARK H. ALLENBAUGH,
                                                   Trial Court No. 2017 TRD 04031
                 Defendant-Appellant.


                                                OPINION

                                Decided: February 28, 2022
                          Judgment: Modified and affirmed as modified


Michael Franklin, Ashtabula City Solicitor, and Lori B. Lamer, Assistant Ashtabula City
Solicitor, 110 West 44th Street, Ashtabula, OH 44004 (For Plaintiff-Appellee).

Mark H. Allenbaugh, pro se, 2934 Shirley Street, Ashtabula, OH 44004 (Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Mark H. Allenbaugh, appeals the August 30, 2021,

Judgment Entry of the Ashtabula Municipal Court, (1) dismissing, with prejudice, a single

charge of violating R.C. 4511.21(B)(1)(a) (speeding in a school zone), and (2) finding that

“probable cause existed for the filing of the citation.” Allenbaugh challenges the probable

cause finding. For the following reasons, we modify the judgment of the municipal court

by vacating the finding of probable cause and affirm as modified.
       {¶2}   On December 1, 2017, Allenbaugh was charged with a violation of R.C.

4511.21(B)(1)(a). The matter proceeded to trial resulting in his conviction on December

10, 2018.

       {¶3}   In State v. Allenbaugh, 2020-Ohio-68, 151 N.E.3d 50 (11th Dist.), this court

reversed the conviction on the grounds that the municipal court erred by holding a Daubert

hearing on the reliability of the TruSpeed Laser in Allenbaugh’s absence: “Allenbaugh’s

absence at the Daubert hearing deprived him of a fair and just hearing inasmuch as his

conviction was based on Trooper Balcomb’s laser reading of his speed and that testimony

would not have been admissible but for the foundation laid at the November 1, 2018

[Daubert] hearing.” Id. at ¶ 46. The matter was remanded for further proceedings

consistent with our opinion.

       {¶4}   On July 19, 2021, Allenbaugh filed a Motion to Dismiss based on the

violation of his speedy trial rights and/or the statute of limitations. A hearing on the Motion

to Dismiss was held on August 27, 2021.

       {¶5}   On August 30, 2021, the trial court issued the following Judgment Entry:

              Upon careful consideration the case will be dismissed with prejudice,
              although probable cause existed for the filing of the citation. The
              Court makes this finding based upon the testimony at trial of Trooper
              Scotty Balcomb, who had 18 years of experience and testified that
              his visual observation of defendant’s speed was 38-40 mph in a 20
              mph school zone.

       {¶6}   On September 29, 2021, Allenbaugh filed a Notice of Appeal. On appeal,

he raises the following assignment of error: “The trial court erred by making a sua sponte

finding of probable cause for issuance of the speeding citation when dismissing the case

with prejudice.”


                                              2

Case No. 2021-A-0027
      {¶7}   Allenbaugh asserts that the municipal court erred as a matter of law by

making a probable cause determination. Whether Trooper Balcomb’s trial testimony

supports a probable cause finding is not before this court. Accordingly, we consider the

assigned error de novo. State v. Codeluppi, 139 Ohio St.3d 165, 2014-Ohio-1574, 10

N.E.3d 691, ¶ 9 (“questions of law are to be reviewed de novo”).

      {¶8}   Specifically, Allenbaugh argues that no preliminary hearing was ever held

to establish probable cause, which, in any case, would only have been appropriate if he

were facing a felony charge. See Crim.R. 5(B); State v. Nelson, 51 Ohio App.2d 31, 365

N.E.2d 1268 (8th Dist.1977), paragraph two of the syllabus (“[a]t a preliminary hearing,

the Municipal Court is limited to determining probable cause and binding the accused

over to the Court of Common Pleas, or ordering the accused discharged, or finding

probable cause to believe the accused committed a misdemeanor and retaining the case

for trial after causing a complaint to issue charging the accused with a misdemeanor”).

Stated otherwise, the probable cause determination authorized by Criminal Rule 5(B) is

not applicable in the present case and there is no other rule authorizing the municipal

court to make such a determination.

      {¶9}   Allenbaugh also argues that reliance on Trooper Balcomb’s trial testimony

as a substitute for a preliminary hearing was improper inasmuch as his conviction at trial

was reversed and the case remanded for further proceedings at the point where error

occurred, i.e., at the Daubert hearing to establish the reliability of the laser speed gun.

Armstrong v. Marathon Oil Co., 32 Ohio St.3d 397, 513 N.E.2d 776 (1987), paragraph

seven of the syllabus (“[w]hen a cause of action is reinstated by a court of appeals and

remanded for further proceedings to the trial court, such reinstatement is in statu quo

                                            3

Case No. 2021-A-0027
ante, and the lower court is required to proceed from the point at which the error

occurred”).

       {¶10} In support of his arguments, Allenbaugh relies on two decisions from this

court. In State v. Temple, 11th Dist. Trumbull No. 3521, 1985 WL 10216, the defendant

was charged with speeding in municipal court. At trial, the prosecutor was not able to go

forward because of a lack of witnesses. The municipal court dismissed the charge, but

“also made a finding that probable cause had been shown by testimony taken at a

previous hearing” (the character of which is not further described). Id. at *1.

       {¶11} On appeal, this court affirmed the judgment but “modified [it] to exclude the

determination and specific finding of probable cause.” We explained:

              In the present case, no felony matter was charged, nor any
              preliminary hearing conducted that resulted in a determination of
              probable cause that a misdemeanor was committed. There is no
              other legal basis under existing law in Ohio that would authorize the
              trial court here to make a determination of probable cause in a
              situation involving a traffic offense that at best is a minor
              misdemeanor. Thus, it was improper for the trial court to make such
              a finding of probable cause in its judgment entry.

Id.

       {¶12} In State v. Colley, 11th Dist. Trumbull No. 3508, 1985 WL 10213, the

prosecutor moved to dismiss a charge of petty theft with a finding of probable cause for

filing the complaint. Finding “no record to base a probable cause finding,” this court

modified the judgment by deleting “and the case will be dismissed with probable cause

for the filing of the Complaint,” and thereupon affirmed the judgment as modified. Id. at

*1.

       {¶13} The State responds that the municipal court did not commit reversible error

inasmuch as the probable cause “finding in no way [a]ffects Appellant’s rights, reputation
                                             4

Case No. 2021-A-0027
or ability to continue on with his daily life or with any repercussions to life, liberty or the

pursuit of happiness.” Appellee’s brief at 4. We agree to the extent that the judgment of

dismissal may be modified in the manner of Temple and Colley and affirmed as modified.

       {¶14} The sole assignment of error has merit to the extent indicated above.

       {¶15} For the forgoing reasons, the August 30, 2021, Judgment Entry of the

Ashtabula Municipal Court is modified to vacate the finding that probable cause existed

for filing the citation. In all other respects the Judgment is affirmed. Costs to be taxed

against the appellee.




CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                              5

Case No. 2021-A-0027